REGISTRATION RIGHTS AGREEMENT dated as of , 200_ between CERTAIN PURCHASERS IDENTIFIED HEREIN and DAIS ANALYTIC CORPORATION - 1 - REGISTRATION RIGHTS AGREEMENT Registration Rights Agreement (this “Agreement”) dated as of , , 2007 by and among the purchasers listed on the signature pages hereto (the “Purchasers”) and DAIS ANALYTIC, a [New York] corporation (the “Company”). RECITALS WHEREAS, pursuant to that certain Subscription Agreement dated as of , , 200_, by and between the Company and the Purchasers and the Secured Convertible Promissory Notes (the “Notes”) any Stock Purchase Warrants (the “Warrants”) issued pursuant thereto (the “Agreements”), the Company has issued to the Purchasers securities convertible into Common Stock (collectively, the “Securities”), and has agreed to enter into this Agreement to provide the Purchasers with certain registration rights in respect of such Securities; and WHEREAS, the parties hereto hereby desire to set forth the Company’s obligations to cause the registration of the Registrable Securities (as defined below) pursuant to the Securities Act (as defined below) and applicable state securities laws. NOW, THEREFORE, in consideration of the purchase by the Purchasers of the Securities pursuant to the Investment Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Definitions and Usage. As used in this Agreement: 1.1.Definitions. “Agreements” shall have the meaning set forth in the Recitals. “Commission” shall mean the Securities and Exchange Commission. “Common Stock” shall mean (i) the common stock, par value $.01 per share, of the Company, and (ii) shares of capital stock of the Company issued by the Company in respect of or in exchange for shares of such common stock in connection with any stock dividend or distribution, stock split-up, recapitalization, recombination or exchange by the Company generally of shares of such common stock. "Effectiveness Date" means, subject to Section 2.3 hereof, with respect to the Registration Statement the earlier of (A) the one hundred fiftieth (150th) day following the Filing Date or (B) the date which is within five (5) Business Days after the date on which the Commission informs the Company (i) that the Commission will not review the Registration Statement or (ii)that the Company may request the acceleration of the effectiveness of the Registration Statement and the Company makes such request; provided that, if the Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a legal holiday or a day on which the Commission is authorized or required by law or other government actions to close, the Effectiveness Date shall be the following business day on which the Commission is authorized or required by law or other government actions to close, the Effectiveness Date shall be the following business day. - 2 - “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. "Filing Date" means, subject to Section 2.3 hereof, the forty-fifth (45th) day following the completion of the first conversion of the Notes issued pursuant to the Agreements; provided that, if the Filing Date falls on a Saturday, Sunday or any other day which shall be a legal holiday or a day on which the Commission is authorized or required by law or other government actions to close, the Filing Date shall be the following business day. “Holder” shall mean any Purchaser and any Transferee of any Registrable Securities from a Holder, to the extent that such Transferee shall have been assigned rights under this Agreement in accordance with Section 8, in each case at such times as such Person shall own any Registrable Securities. “Person” shall mean any individual, corporation, partnership, joint venture, association, joint-stock company, limited liability company, trust, unincorporated organization or government or other agency or political subdivision thereof. “Piggyback Registration” shall have the meaning set forth in Section 3. “Register”, “registered”, and “registration” shall refer to a registration effected by preparing and filing a registration statement or similar document in compliance with the Securities Act, and the declaration or ordering by the Commission of effectiveness of such registration statement or document. “Registrable Securities” shall mean, subject to Section 8 and Section 10.3: (i) all shares of Common Stock issued or issuable upon the conversion or exercise of the Securities held on the date hereof, (ii) any shares of Common Stock or other securities issued as (or issuable upon the conversion or exercise of any warrant, right or other security which is issued as) a dividend or other distribution with respect to, or in exchange by the Company generally for, or in replacement by the Company generally of, such Securities (or other Registrable Securities); and (iii) any securities issued in exchange for Securities (or other Registrable Securities) in any merger or reorganization of the Company; provided, however, that Registrable Securities shall not include any securities which have theretofore been registered and sold pursuant to the Securities Act or which have been sold to the public pursuant to Rule 144 or any similar rule promulgated by the Commission pursuant to the Securities Act, and, provided, further, the Company shall have no obligation under Sections 2 and 3 to register any Registrable Securities of a Holder if the Company shall deliver to such Holder requesting such registration an opinion of counsel reasonably satisfactory to such Holder and its counsel to the effect that the proposed sale or disposition of all of the Registrable Securities for which registration was requested does not require registration under the Securities Act for a sale or disposition in a single public sale, and offers to remove any and all legends restricting transfer from the certificates evidencing such Registrable Securities. - 3 - “Registrable Securities then outstanding” shall mean, with respect to a specified determination date, the Registrable Securities owned by all Holders on such date. “Registration Expenses” shall have the meaning set forth in Section “Securities” shall have the meaning set forth in the Recitals. “Securities Act” shall mean the Securities Act of 1933, as amended. “Selling Holders” shall mean, with respect to a specified registration pursuant to this Agreement, Holders whose Registrable Securities are included in such registration. "Transfer” shall mean and include the act of selling, giving, transferring, creating a trust (voting or otherwise), assigning or otherwise disposing of (other than pledging, hypothecating or otherwise transferring as security) (and correlative words shall have correlative meanings); provided, however, that any transfer or other disposition upon foreclosure or other exercise of remedies of a secured creditor after an event of default under or with respect to a pledge, hypothecation or other transfer as security shall constitute a “Transfer”. “Underwriters’ Representative” shall mean the managing underwriter, or, in the case of a co-managed underwriting, the managing underwriter designated as the Underwriters’ Representative by the co-managers. “Violation” shall have the meaning set forth in Section 7.1. 1.2.Usage. (i) References to a Person are also references to its assigns and successors in interest (by means of merger, consolidation or sale of all or substantially all the assets of such Person or otherwise, as the case may be). (ii) References to Registrable Securities “owned” or “held” by a Holder shall include Registrable Securities beneficially owned by such Person but which are held of record in the name of a nominee, trustee, custodian, or other agent, but shall exclude shares of Common Stock held by a Holder in a fiduciary capacity for customers of such Person. (iii)References to a document are to it as amended, waived and otherwise modified from time to time and references to a statute or other governmental rule are to it as amended and otherwise modified from time to time (and references to any provision thereof shall include references to any successor provision). (iv)References to Sections or to Schedules or Exhibits are to sections hereof or schedules or exhibits hereto, unless the context otherwise requires. (v)The definitions set forth herein are equally applicable both to the singular and plural forms and the feminine, masculine and neuter forms of the terms defined. - 4 - (vi)The term “including” and correlative terms shall be deemed to be followed by “without limitation” whether or not followed by such words or words of like import. (vii)The term “hereof” and similar terms refer to this Agreement as a whole. (viii)The “date of” any notice or request given pursuant to this Agreement shall be determined in accordance with Section 13. Section 2.Initial Registration. 2.1. (i) On or prior to the Filing Date, the Company shall cause to be filed with the Commission a registration statement meeting the requirements of the Securities Act (a “Registration”), and each Holder shall be entitled to have included therein (subject to the conditions described in this Agreement) all of such Holder’s Registrable Securities, subject to the terms and provision of Section 2.3 hereof. (ii) The Company shall be entitled to postpone for up to sixty (60) days the filing or effectiveness of any Registration statement otherwise required to be prepared and filed pursuant to this Section 2.1, if the Board determines, in its good faith reasonable judgment (with the concurrence of the managing underwriter, if any), that such registration and the Transfer of Registrable Securities contemplated thereby would materially interfere with, or require premature disclosure of, any financing, acquisition or reorganization involving the Company or any of its wholly owned subsidiaries and the Company promptly gives the Holders prompt written notice of such determination. (iii)The Company shall give written notice of such proposed registration to all Holders.Any such Holder may, within ten (10)days after receipt of such notice, request in writing that all of such Holder’s Registrable Securities, or any portion thereof designated by such Holder, be included in the registration. 2.2.In connection with a registration under Section 2.1, the Company shall: (i) Use its commercially reasonable efforts to have the registration declared effective under the Securities Act as soon as possible, but in no event later than the Effectiveness Date. (ii) Use the Company’s commercially reasonable efforts to keep the registration statement effective until such date as is the earlier of (x) the date when all Registrable Securities covered by such Registration Statement have been sold or (y) the date on which the Registrable Securities may be sold without any restriction pursuant to Rule 144(k) as determined by the counsel to the Company pursuant to a written opinion letter, addressed to the Company's transfer agent to such effect (the "Effectiveness Period").Notwithstanding the foregoing, if for any reason the effectiveness of a registration pursuant to this Section 2 is suspended or postponed as permitted by Section 2.1(ii), the foregoing period shall be extended by the aggregate number of days of such suspension or postponement. - 5 - 2.3.Notwithstanding anything to the contrary set forth in this Section 2, in the event the Commission does not permit the Company to register all of the Registrable Securities in the Registration Statement because of the Commission’s application of Rule 415, the Company shall register in the Registration Statement such number of Registrable Securities as is permitted by the Commission, provided, however, that the number of Registrable Securities to be included in such Registration Statement or any subsequent registration statement shall be determined in the following order: (i) first, the shares of Common Stock issuable upon conversion of the Notes shall be registered on a pro rata basis among the holders of the Notes, and (ii) second, the shares of Common Stock issuable upon exercise of the Warrants shall be registered on a pro rata basis among the holders of the Warrants.In the event the Commission does not permit the Company to register all of the Registrable Securities in the initial Registration Statement, the Company shall use its best efforts to file subsequent Registration Statements to register the Registrable Securities that were not registered in the initial Registration Statement as promptly as possible and in a manner permitted by the Commission.For purposes of this Section 2.3, “Filing Date” means with respect to each subsequent Registration Statement filed pursuant hereto, the later of (i) sixty (60) days following the sale of substantially all of the Registrable Securities included in the initial Registration Statement or any subsequent Registration Statement and (ii) six (6) months following the effective date of the initial Registration Statement or any subsequent Registration Statement, as applicable, or such earlier date as permitted by the
